                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

WONNE ROBINSON,                         )
AIS # 192663,                           )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 2:19-CV-539-WKW
                                        )                [WO]
KAY IVEY, JEFFERSON DUNN,               )
and CHRISTOPHER GORDY,                  )
                                        )
            Defendants.                 )

                                    ORDER

      On July 31, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been made. (Doc. # 3.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation (Doc. # 3) is ADOPTED and that this action is TRANSFERRED

to the Northern District of Alabama pursuant to 28 U.S.C. § 1404(a).

      DONE this 26th day of August, 2019.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
